      Case 4:18-cv-01541 Document 28 Filed on 01/27/20 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                ) Civil Action Case No. 4:18-cv-01541
                                                 )
v.                                               )
                                                 )
TERRY SHORT,                                     )
                                                 )
                                                 )
       Defendant.                                )
                                                 )

            PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                      PLAINTIFF’S DISCOVERY REQUESTS

       Plaintiff, Malibu Media LLC, by and through undersigned counsel, and pursuant to Fed. R

Civ. P. 37, hereby moves for entry of an Order compelling Defendant, Terry Short (“Defendant”),

to respond to Plaintiff’s Interrogatories and Requests for Production. Pursuant to Fed. R. Civ. P.

26(a)(1) and in support thereof states:

       1.      Plaintiff propounded its discovery requests, which consist of Request for

Admissions, interrogatories and Requests for Production such requests upon the Defendant via e-

mail service on August 16, 2019.

       2.       On September 14, 2019, Defendant emailed Plaintiff with his responses to

Plaintiff’s Request for Admissions and requested a fourteen (14) day extension to respond to the

remainder of Plaintiff’s discovery requests. Plaintiff agreed to the extension request. After the

extension deadline expired, Plaintiff contacted Defendant again and requested and additional

extension. Plaintiff agreed to a second extension.

       3.      The second extension expired and Plaintiff has not received responses to its

discovery requests or Defendant’s initial disclosures.
      Case 4:18-cv-01541 Document 28 Filed on 01/27/20 in TXSD Page 2 of 4



       4.         If a party fails to respond to a document request, the discovering party may move

for an order compelling such answer or response. See Fed. R. Civ. P. 37(a)(3)(B). Upon granting

a motion to compel “[t]he court must, after giving an opportunity to be heard, require the party …

whose conduct necessitated the motion … to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). A court must grant this

payment when the movant has made an attempt in good faith to obtain the disclosure or discovery

without court action, the opposing party’s nondisclosure or responses were not substantially

justified, and the award of expenses is just. See Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii).

       5.         When, as here, a party fails to respond to discovery, the court should enter an order

compelling discovery. See Dively v. Seven Springs Farm, Inc., 2012 WL1865414 at *2 (W.D. Pa.

2012); Roque v. Dialysis Corp. of Am., 2013 WL 5969869 at *1 (M.D. Pa. 2013); Deslonde v. New

Jersey, 2010 WL 4226505 at *4 (D.N.J. 2010); Gilligan v. Cape May Cnty. Corr., 2006 WL

3454864 at *1 (D.N.J. 2006).

       6.         As required by Fed. R. Civ. P. 37(a)(1), Plaintiff has, in good faith, attempted to

confer through email with Defendant regarding the lack of response.

       7.         Pursuant to Fed. R. Civ. P. 37(a)(5)(A), if a movant’s motion to compel is granted,

“the court must, after giving an opportunity to be heard, require the party or deponent whose

conduct necessitated the motion…to pay the movant’s reasonable expenses incurred in making the

motion, including attorney’s fees.” The only exceptions are where: (i) the movant filed the motion

before attempting in good faith to obtain the discovery without court action, (ii) the opposing

party’s nondisclosure was substantially justified, or (iii) other circumstances make an award of

expenses unjust. See Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii). Here, none of the foregoing exceptions

are applicable.



                                                    2
      Case 4:18-cv-01541 Document 28 Filed on 01/27/20 in TXSD Page 3 of 4



         8.     Plaintiff made a good faith attempt to obtain the remainder of Defendant’s

discovery responses and initial disclosures. Plaintiff extended two (2) extensions of time to

respond and followed up multiple times (via phone and email) requesting that Defendant respond

to the discovery requests. Accordingly, Plaintiff is entitled to its reasonable expenses incurred in

connection with bringing the instant motion.

         WHEREFORE, Plaintiff, Malibu Media, LLC, respectfully requests entry of an

Order:

   (A) Granting Plaintiff’s Motion to Compel;

   (B) Compelling Defendant to serve upon counsel for Plaintiff, within seven (7) days of the

         entry of its Order, responses to Plaintiff’s discovery requests;

   (C) Awarding Plaintiff its reasonable attorney’s fees and costs pursuant to Fed. R. Civ. R. 37;

   (D) Holding that Defendant’s failure to comply with the Court’s Order Compelling discovery

         responses shall result in the entry of a default judgment in Plaintiff’s favor; and

   (E) Ordering such other and further relief as the Court deems just and proper.

                                    GOOD FAITH CERTIFICATION

         Pursuant to Fed. R. Civ. P. 37(a)(1), Plaintiff hereby certifies that it attempted to confer

through email with Defendant on two separate occasions and left multiple voicemails, in a good

faith effort to resolve the issues raised by this Motion. At the time of filing, Defendant had not

responded to the undersigned.

                                                       By: /s/ Paul S. Beik
                                                       PAUL S. BEIK

Dated: January 27, 2020                                Respectfully submitted,

                                                       By: /s/ Paul S. Beik
                                                       PAUL S. BEIK
                                                       Texas Bar No. 24054444


                                                   3
      Case 4:18-cv-01541 Document 28 Filed on 01/27/20 in TXSD Page 4 of 4



                                                   S.D. Tex. ID No. 642213
                                                   BEIK LAW FIRM, PLLC
                                                   8100 Washington Ave., Suite 1000
                                                   Houston, TX 77007
                                                   T: 713-869-6975
                                                   F: 713-868-2262
                                                   E-mail: paul@beiklaw.com
                                                   ATTORNEY FOR PLAINTIFF

                                CERTIFICATE OF SERVICE
       I hereby certify that, on January 27, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                   By: /s/ Paul S. Beik
                                                   PAUL S. BEIK

Service List
Terry Short
2803 Crescent Drive
La Porte, TX 77571
E-Mail: yourpartstore@yahoo.com




                                               4
